DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 filed 04 March 2022 have been considered but are moot because the new ground of rejection does not rely on any and/or all the references applied in the prior rejection of record, and/or combination and/or obviousness rationale applied in the rejections under the prior art, for any teaching or matter specifically challenged in the argument.
Although Applicant’s arguments are rendered moot, the Examiner wishes to address Applicant’s arguments regarding the Hsiai reference.  Applicant argues that Hsiai’s method of sensing element at a constant temperature by varying the applied voltage to calculate the shear stress would “not work as the temperatures of the drilling fluid changes as it is circulated from the downhole to the surface” and “fouling of the sensing element would occur: a filtercake would form around the sensing element and the sample measured would not be representative of the flowing drilling fluid.”  The Applicant has provided no evidence of these assertions, in particular, the temperatures in the recited “conduit” of the drilling fluid (i.e. there are no claim limitations regarding temperature), and any factual basis regarding the functionality of the shear stress sensors of Hsiai.  Furthermore, there is no evidence provided regarding Applicant’s assertions regarding fouling of the sensor of Hsiai from filtercake.  The instant claimed shear stress sensor, which is a MEMS sensor, does not experience fouling by filtercake, thus there is no evidence the shear stress sensors of Hsiai, which are also MEMS sensors, would experience 
Lastly, it has been held that it is obvious to one having ordinary skill in the art at the time the invention was made to employ the shear stress MEMS sensors of Hsiai in the wellbore drilling field of endeavor, since it has been held to be within the general skill of a worker in the art to be aware that known work in one field of endeavor may prompt variations of it for use in either the same field or a different one based on design incentives or other market forces if the variations would have been predictable to one of ordinary skill in the art.   See KSR International Co. v Teleflex Inc., 550 U.S.__, __, 82 USPQ2d 1385, 1395-97 (2007).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 10-12 and 15-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2017/0247333 to Smith and U.S. 2012/0215121 to Hsiai et al.  Smith discloses a method/system of measuring a drilling fluid’s/mud’s viscosity in real-time (see entire reference) including flowing the drilling fluid/mud through a line/conduit (12, 18) fluidically coupled to a mud pit/tank/mixing tank (11) as well as an additional mixing tank (17), wherein the line/conduit is fluidly coupled to a tubular extending into a wellbore (see Fig. 2) with a pump (52) disposed along the line (note: pumps are well known in the drilling art, to recirculate drilling fluid/mud to .  
Smith does not explicitly disclose the conduit including shear stress sensors operable to measure shear stress on a wall of the conduit and measuring the shear stress using the shear stress sensors, and calculating the in-line viscosity of the drilling fluid/mud fluid flows through the conduit/line of the fluid based on at least in part on the measured shear force (as recited in instant independent claims 1, 10 and 17), the shear stress sensors comprise a MEMS shear sensor (s recited in instant dependent claims 2 and 11); wherein calculating a viscosity includes: calculating a rheological model parameters from a flow rate of the fluid and measured shear stress at the flow rate; and calculating the viscosity based at least in part on a rheological model that corresponds to the calculated rheological parameters (as recited in instant dependent claims .
Claims 4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2017/0247333 to Smith and U.S. 2012/0215121 to Hsiai et al. as applied to claims 1, 3 and 12 above, and further in view of U.S. 2018/0292465 to Osara et al.  Smith and Hsiai et al. disclose a -1.n ≈ 5 for greases.  Thus, again, it would have been obvious to one having ordinary skill in the art as of the effective filing date to employ the recited models in instant dependent claims 4 and 7, as a design choice, or any of the models disclosed by Osara et al., in the system and method disclosed by Smith and Hsiai et al., based on shear stress values/rates and fluid properties.
Claims 5, 6, 8 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2017/0247333 to Smith , U.S. 2012/0215121 to Hsiai et al. and U.S. 2018/0292465 to Osara et al. as applied to claims 1, 3 and 4, and in further view of “Automated Drilling Fluid Rheology Characterization with Downhole Pressure Sensor Data” to Vajargah et al.  Hsiai et al. and Osara .
Claims 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over .S. 2017/0247333 to Smith and U.S. 2012/0215121 to Hsiai et al. as applied to claim 10 and 12 above, and further in view of U.S. 2018/0292465 to Osara et al. and “Automated Drilling Fluid Rheology Characterization with Downhole Pressure Sensor Data” to Vajargah et al.  Smith and Hsiai et al. disclose a method of measuring a drilling fluid’s/mud’s viscosity having all of the previous elements and/or method steps stated previously, including various rheological models -1.n ≈ 5 for greases or related rates for drilling fluids/muds.  Thus, again, it would have been obvious to one having ordinary skill in the art as of the effective filing date to employ the recited models in instant dependent claims 4 and 7, as a design choice, or any of the models disclosed by Osara et al., based on shear stress values/rates and fluid properties.
As to the remaining limitations and equations recited in instant dependent claims 13 and 14, Vajargah et al. disclose a system and method for determining shear stress via sensors, and mathematical calculations and relationships between flow rate Q, wall shear stress, velocity profile in a pipe (see page 5 and Appendix A, and, one of ordinary skill in the art as of the effective filing date, employing the power law model of instant dependent claim 4, basic flow relationships/equations for flow rate, and relationships between wall shear stress and shear stress .

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, in particular non-patent literature documents that disclose shear stress MEMS sensors which are applicable to any desired type of fluid.   Applicant is invited to review PTO form 892 .
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Primary Examiner John Fitzgerald whose telephone number is (571) 272-2843.  The examiner can normally be reached on Monday-Friday from 7:00 AM to 3:30 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor Nimesh Patel, can be reached on (571) 272-2457.  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool.  To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  The central fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



	
	/JOHN FITZGERALD/            Primary Examiner, Art Unit 2861